Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				           DETAILED ACTION
				   SPECIFICATION OBJECTION
	Insertion of continuing data of PCT at top of page 1 of the specification is needed for update.  Submission of a whole paragraph would be needed.

					     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A nature of the recited “a polycarbonate-based solution” in line 9 of claim 1 is confusing since it is unclear whether it is same as or similar to the polycarbonate-based solution recited in line 2 or is just a solvent without the polycarbonate.  Utilization of the 
See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Other claims depend from the indefinite claim 1 would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2008/0234394 A1).
Hong et al teach a method for creating large quantity amphiphilic particles ([0082]) comprising: adding nanoparticles into a first liquid and adding a surfactant into said solution while performing sonification to generate polymer precipitation (solidification) in [0033], [0048-0049] and [0056] and the sonification is also known as   ultrasonification in the art.
 nanoparticles to a further amphiphilic particles related modification ([0063]) and dissolving said at least one microsphere in order to free said embedded nanoparticles from said at least one microsphere ([0068]).
Hong et al teach that the first liquid includes polycarbonate in [0045]. 
The instant invention further recites a polycarbonate-based solution over Hong et al.
 Hong et al teach that solidification can be obtained by removing a co-solvent in [0046] and thus utilization of the co-solvent and the polycarbonate would make the polycarbonate-based solution obvious. See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a mixture of the co-solvent and the polycarbonate in Hong et al since Hong et al teach that solidification can be obtained by removing a co-solvent permitting presence of the co-solvent for the first liquid absent showing otherwise.
	Hong et al teach the instant claim 2 in [0060].

	Hong et al teach the instant claim 5 (silica) in [0038] and [0089].
	Hong et al teach the instant claim 6 (DDAB) in [0048].
	Hong et al teach the instant claim 7 (modification of the particles by (aminopropyl)triethoxysilane) in [0091].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2008/0234394 A1) as applied to claims 1-3 and 5-7 above, and further in view of DE 18742759 A1.
The instant claim 4 further recites polymethylsilsesquioxane nanoparticles over [0038] of Hong et al.
Hong et al further teach that the nanoparticles may be composed of any material in [0038].
DE teaches amphiphilic, anisotropic polyalkylsilsesquioxane nanoparticles in abstract.  Claim 2 at page 8 of DE teaches polymethylsilsesquioxane.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize polymethylsilsesquioxane the nanoparticles taught by DE in Hong et al since Hong et al teach that the nanoparticles may be composed of any material absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0062788 A1 teaches hydroxyapatite Janus particles and polycarbonates in [0043].  US 10,836,918 teaches Janus nanoparticles at col. 9, lines 15-49.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





THY/Jan 15, 2022                                              /TAE H YOON/                                                                           Primary Examiner, Art Unit 1762